Rodger Moore, Attorney Registration No. 0074144, last known business address in Alexandria, Kentucky, submitted an application for retirement or resignation pursuant to Gov.Bar R. VI(11). The application was referred to disciplinary counsel pursuant to Gov.Bar R. VI(11)(B). On September 24, 2018, the Office of Attorney Services filed disciplinary counsel's report, under seal, with this court in accordance with Gov.Bar R. VI(11)(B)(2). On consideration thereof, pursuant to Gov.Bar R. VI(11)(C), the application is denied. Respondent remains under suspension pursuant to this court's October 19, 2016 order in Cincinnati Bar Assn. v. Moore , 147 Ohio St.3d 1405, 2016-Ohio-7371, 60 N.E.3d 1269.